In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00152-CR



       JACORY DEWAYNE BUSSEY, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 145th District Court
             Nacogdoches County, Texas
              Trial Court No. F1219308




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
         Jacory Dewayne Bussey appeals from his conviction of possession of a controlled

substance, a second degree felony, and possession of marihuana, a state jail felony. The clerk’s

record was filed October 16, 2013, and the reporter’s record was filed September 5, 2013,

making the appellant’s brief due November 18, 2013. This deadline was extended once by this

Court, to December 18, pursuant to counsel’s first motion to extend time, with an order warning

counsel that failing to provide specific examples and explanations for his requests for extension

would result in the denial of his requests. Counsel has now filed a second motion to extend

seeking an additional thirty days to file appellant’s brief. This motion, like its predecessor,

provides no explanation for the need for more time, other than general workload and a holiday.

The reasons provided are inadequate to support the motion and do not comply with our prior

order.

         We have reviewed counsel’s second motion to extend time as well as the appellate

record, and we find no compelling information to convince us that this brief requires more time

to prepare. The motion to extend time to file appellant’s brief is overruled.

         We order counsel to file appellant’s brief with this Court on or before January 8, 2014.

         IT IS SO ORDERED.



                                                      BY THE COURT

Date: December 17, 2013




                                                  2